      Case 2:17-cv-10721-JTM-JVM Document 383-2 Filed 04/28/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

 RENATA SINGLETON; MARC
 MITCHELL; LAZONIA BAHAM; JANE
 DOE; TIFFANY LACROIX; FAYONA                            Civil Action No. 17-10721
 BAILEY; JOHN ROE; and SILENCE IS
 VIOLENCE,                                               Section H
                                                         Judge Jane Triche Milazzo
         Plaintiffs,
                                                         Division 1
 v.                                                      Magistrate Judge Janis van Meerveld

 LEON CANNIZZARO, in his official
 capacity as District Attorney of Orleans
 Parish and in his individual capacity;
 GRAYMOND MARTIN; DAVID PIPES;
 IAIN DOVER; JASON NAPOLI; ARTHUR
 MITCHELL; TIFFANY TUCKER;
 MICHAEL TRUMMEL; MATTHEW
 HAMILTON; INGA PETROVICH; LAURA
 RODRIGUE; SARAH DAWKINS; and
 JOHN DOE, in their individual capacities,

         Defendants.


                 REPLY MEMORANDUM IN SUPPORT OF MOTION TO
               STRIKE PLAINTIFF’S FILING, OR, IN THE ALTERNATIVE,
                 TO SEAL CONFIDENTIAL PORTIONS OF THE FILING

        Defendant Graymond Martin, through undersigned counsel, respectfully submits this reply

memorandum in support of his motion seeking to strike all (or at least the confidential portions)

of Plaintiff Tiffany LaCroix’s April 12, 2021 supplemental briefing (Doc. No. 369), or, in the

alternative, to seal the confidential portions of that filing.

        As explained in Mr. Martin’s motion, Ms. LaCroix’s lengthy supplemental brief (which

includes 13 exhibits) should be stricken because it goes far beyond the limited scope and purpose

that appears to have been intended by the Court. Ms. LaCroix argues that her lengthy brief was

necessary due to “the paucity of briefing on both sides,” and that “Defendants cannot file a sparse


                                                    1
     Case 2:17-cv-10721-JTM-JVM Document 383-2 Filed 04/28/21 Page 2 of 4




early motion for summary judgment and then ask the Court to ignore the relevant evidence adduced

in discovery after that date, and arguments based on that evidence.” See Doc. No. 380 at 2. But

this argument is mistaken in both its factual and legal premises.

       First, Mr. Martin’s original motion for summary judgment was “sparse” because there is

simply no evidence (or even any factual allegation in the Plaintiffs’ Complaint) showing that Mr.

Martin committed any intentional tort against Ms. LaCroix. When the non-moving party has the

burden of proof with respect to the claims at issue (as Ms. LaCroix does), the party moving for

summary judgment “is not required to present evidence proving the absence of a material fact

issue.” Boudreaux v. Swift Transp. Co., 402 F.3d 536, 544 (5th Cir. 2005). Rather, the moving

party may simply “point[ ] out to the district court the absence of evidence necessary to support

the nonmoving party’s case.” Morris v. Covan World Wide Moving, Inc., 144 F.3d 377, 380 (5th

Cir. 1998). Mr. Martin carried his summary-judgment burden by pointing out (correctly) that there

is no evidence (or even allegation) that he personally sent a “DA subpoena” to Ms. LaCroix,

directed that such a document be sent to her, or knew that such a document was being sent to her.

See Doc. No. 327-1 at 21.

       In response, Ms. LaCroix was required to “show that summary judgment in inappropriate”

by “set[ting] forth specific facts showing the existence of a ‘genuine’ issue concerning every

essential component of its case.” Morris, 144 F.3d at 380. Alternatively, she could have “show[n]

by affidavit or declaration that, for specified reasons, [she] cannot present facts essential to justify

[her] opposition.” See FED. R. CIV. P. 56(d). Ms. LaCroix did neither, instead suggesting in her

briefing that “[t]here is nothing in the record that establishes what Mr. Martin’s participation and/or

supervision of the Cardell Hayes case entailed, and thus, a genuine issue of material fact exists as




                                                   2
     Case 2:17-cv-10721-JTM-JVM Document 383-2 Filed 04/28/21 Page 3 of 4




to whether Mr. Martin participated in and/or approved the Fake Subpoena sent to Ms. LaCroix.”

See Doc. No. 333 at 18.

       Ms. LaCroix contends that her supplemental brief addresses “additional, highly relevant

discovery that bec[ame] available to [her] after the filing” of Mr. Martin’s summary-judgment

motion (which was filed on January 12, 2021). See Doc. No. 380 at 4. However, only two of the

13 exhibits attached to her brief—Exhibits 3 and 4, deposition transcripts for Mr. Martin and Mr.

Cannizzaro—became available to the Plaintiffs after the summary-judgment motion was filed. The

other 11 exhibits were in the Plaintiffs’ possession before Mr. Martin’s summary-judgment motion

was filed, in most cases for months or even years.1 There is no reason why this evidence, and

arguments based on this evidence, could not have been presented in Ms. LaCroix’s opposition

memorandum.2 There is no reason why the new legal theories of liability raised in Ms. LaCroix’s

supplemental brief (fraud “through an intermediary” and fraud against a “class of persons”) could

not have been presented in her opposition memorandum, which would have allowed them to be

addressed in Mr. Martin’s reply brief and at oral argument. And there is no reason why this Court

should excuse Ms. LaCroix’s unexplained and unjustified failure to file an adequate opposition

memorandum within the time allowed by the Court’s rules.3




1
 Specifically, Exhibits 1, 5–8, and 10 were produced by the Defendants in discovery by August
2020 at the latest. Exhibits 2 and 9 are transcripts of depositions taken in 2020. And Exhibits 11–
13 are media articles that were published in April 2017.
2
  In particular, the central fact upon which Ms. LaCroix relies—that Mr. Martin directed that a
“DA subpoena” template be emailed to OPDA staff—has been known to the Plaintiffs for years.
Indeed, a copy of that email is attached to their Second Amended Complaint. See Doc. No. 52 at
80–83.
3
  Ms. LaCroix requested and received an extension of the submission date to allow additional time
to prepare an opposition. See Doc. Nos. 328, 329.


                                                3
     Case 2:17-cv-10721-JTM-JVM Document 383-2 Filed 04/28/21 Page 4 of 4




       Finally, if the Court determines that Ms. LaCroix’s supplemental brief should not be

stricken, Mr. Martin respectfully requests leave to file a brief (not to exceed five pages) in

response. Because Ms. LaCroix’s supplemental brief includes citations to numerous legal

authorities that have not previously been addressed in any of the briefing filed in this case, Mr.

Martin submits that a short response would assist the Court in resolving the issues raised by his

summary-judgment motion.



                                                    Respectfully submitted,

                                                     /s/ Matthew J. Paul
                                                    Richard C. Stanley, 8487
                                                    W. Raley Alford, III, 27354
                                                    Matthew J. Paul, 37004
                                                    STANLEY, REUTER, ROSS, THORNTON
                                                     & ALFORD, LLC
                                                    909 Poydras Street, Suite 2500
                                                    New Orleans, Louisiana 70112
                                                    Telephone: (504) 523-1580
                                                    Facsimile: (504) 524-0069

                                                    Counsel for Graymond Martin




                                                4
